Title: To Benjamin Franklin from Dumas, 9 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lah. 9e. Juin 1779 au soir.
En vous confirmant mes Lettres des 5 & 8 du court., je me hâte de vous rendre compte d’un entretien que je viens d’avoir avec N. A.
Mrs. du College de l’Amte. d’Amst. sont venus ce soir chez Mrs. les Dep. de la Ville d’Amst., leur témoigner l’extrême embarras où ils se trouvent, quant au préavis que l’Amté. d’Hollde. doit donner après demain vendredi sur l’affaire des Convois. Nous leur avons répondu, dit N. A., des choses TRÈS-SENSIBLES; & notamment ceci, par où ils ont fini: Si vous voulez continuer de vous laisser conduire par V. D. H. (le Sece. de l’Amté. de Rott——, l’ame damnée du parti Angl., & un maître f——be) vous en êtes les maîtres; pour nous, comptez que nous tiendrons ferme, & que nous saurons parler sur le ton qu’il faut.
Il est arrivé à Amst., par les dernieres Lettres d’Angle. un Avis secret, portant qu’en Irlande, si l’on vouloit y entreprendre quelque chose, & si l’Am—— offroit sa protection aux Irlandois, ceux-ci l’accepteroient; & qu’on a écrit en ce sens, de leur part, à Son Exc. Mr. Franklin.— Jugez, Monsieur, si nous sommes envieux, N. A. & moi, de savoir au juste ce qui en est. Nous prévoyons cependant que, si l’avis est fondé, l’importance & la nécessité du secret vous fera garder le silence.
N. A. est dans l’idée que la Déclaration de l’Espe. est faite ou se fera dans 6 ou 7 jours.
Un cinquieme navire, l’Indépendance, Cap. Brown de Virginie, est entré le 7e. au Texel, consigné à Mrs. J. De Neufville & fils. Il leur porte nouvelle de deux autres, dont l’un est pris, & l’autre, chassé par 4 Corsaires, a échoué: cependant les appareils de ce navire vendus le paieront.
Les Anglomanes ont commencé à lâcher des feuilles, qui tendent à irriter la populace contre la France. Je suis avec un très grand respect, Monsieur Votre très humble & très obéissant serviteur
D
Passy à S. E. Mr. Franklin
 
Addressed: To His Excellency / B. Franklin Esqr. / Min. Plen. of the United States / &c. / at Passy./.
Notation: Dumas 9. Juin 1779.
